Citation Nr: 9914613	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  93-27 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
December 1970, and from January 1973 to January 1975.

This case was previously before the Board and remanded for 
additional development in September 1996, and for due process 
in November 1997.  The case has been returned to the Board 
for further appellate consideration.  

In the November 1997 remand it was pointed out that while the 
issue of clear and unmistakable error (CUE) in a rating 
reduction was inextricably intertwined to the claim for an 
increased rating, it was not an appellate issue in the 
absence of the normal procedural development of an appeal, to 
include a notice of disagreement (NOD), statement of the case 
(SOC) and substantive appeal.  

Per the November 1997 remand, as the representative's 
statement in August 1997 was construed as an NOD, the RO 
provided the veteran with a SOC on the CUE claim in May 1998.  
Accompanying the SOC sent to the veteran at his address of 
record, was information informing the veteran that to 
complete his appeal he "MUST" file a formal appeal, a form 
was enclosed, and he had 60 days to file his appeal, with the 
appeal period ending August 25, 1998.  

In July 1998 the veteran's representative requested another 
hearing test for the veteran.  

The RO received in August 1998, a statement from the veteran 
requesting service connection for post-traumatic stress 
disorder (PTSD), and a seizure disorder due to a head wound. 

A hearing examination was scheduled for the veteran in 
November 1998, and the veteran failed to report.  A rating 
determination in January 1999 confirmed and continued the 
denial of CUE in reducing the veteran's hearing evaluation.  

The RO, in January 1999 informed the veteran of the denial of 
his CUE claim, and he was given appropriate information 
concerning his PTSD, and seizure disorder and what he needed 
to do to proceed.

The veteran did not file a substantive appeal for the CUE 
claim within the allotted time period, and the issue of CUE 
in a rating determination that reduced the evaluation for the 
service-connected bilateral defective hearing to a 
noncompensable level, is not before the Board.  38 C.F.R. 
§§ 20.200, 20.202 (1998).

REMAND

As noted above, the veteran's representative requested 
another hearing examination for the veteran, one was 
scheduled, and he failed to appear.  No good cause was shown 
at the time.  The RO sent the veteran's claim to the Board in 
mid March 1999.  Received from the veteran in March 1999, 
first at the RO, and shortly thereafter at the Board, was a 
signed certified statement from the veteran to the effect 
that he never received any notification of examination by 
mail, and that he can not talk on a telephone due to his 
hearing loss.  He then went on to report that he did call the 
Spokane Regional Office and they did have his right address.  
The veteran asked that he be rescheduled for examination as 
soon as possible.  He indicated that his correct address was 
on the March 18, 1999 statement.  

The Board finds two problems with the current posture of this 
appeal.  First, the record contains administrative records 
demonstrating that the veteran was mailed notice of his 
scheduled VA examination.  The veteran has conceded that the 
VA has his correct address.  There is a presumption of 
administrative regularity that attaches in such 
circumstances, and it can not be overcome simply by the 
representation of the claimant that he did not receive the 
notification to report for the examination.  Jones v. West, 
12 Vet. App. 98 (1998); Ashley v. Derwinski, 2 Vet. App. 62 
(1992).  Were this the only problem presented here, the Board 
could proceed.

The second problem presented here, however, is a substantive 
matter that can not be corrected by the Board.  The governing 
regulation provides that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with this regulation.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  For the purposes of this section, the terms 
"examination" and "reexamination" include periods of 
hospital observation when required by VA. 38 C.F.R. 
§ 3.655(a) (1998).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1998).

This is a claim for increase.  The regulation is clear on its 
face that when a claimant fails to report without good cause 
for a scheduled examination in a claim for increase, the 
claim "shall be denied."  In other words, there is no 
discretion for the RO or the Board to reach or consider the 
merits of the claim.  As the record now stands, however, the 
claim has not been reviewed by the RO on this basis, and if 
that review produces an adverse determination, the appellant 
has not been accorded the due process of law, including 
notification of the basis for the determination and the right 
to present additional evidence or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under these circumstances, this case is returned to the RO 
for the following action:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim that he did not 
receive notice to report for the 
scheduled VA examination in July 1998.  

2.  The RO should then review the record, 
including any additional submission by 
the claimant.  If the RO determines that 
"good cause" for failure to report for 
the scheduled examination is not shown, 
the claim should be denied under the 
provisions of 38 C.F.R. § 3.655(b) 
without review on the merits.  In making 
this determination, the RO should 
consider the circumstances presented by 
the claimant, and the examples of "good 
cause" provided in 38 C.F.R. § 3.655, as 
well as the guidance in Jones, supra.  

3.  If the RO determines that "good 
cause" is shown for the claimant's 
failure to report, the RO, with the help 
of the veteran, should secure all records 
of treatment for the veteran, private or 
VA, from August 1995 to the present.  The 
Court has made it clear that the "duty 
to assist" is not a one way street, and 
that the claimant can not stand idle when 
the duty is invoked by failing to provide 
important information or otherwise 
failing to cooperate.  Wood v. Derwinski, 
1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 460 (1991); 
Olson v. Principi, 3 Vet. App. 480, 483 
(1992)

4.  Following (3), and again contingent 
upon a finding that "good cause" was 
demonstrated for the failure to report 
for the July 1998 examination, the RO 
should schedule the veteran for 
examination and evaluation by a 
specialist in hearing disorders.  The 
notification provided the claimant should 
be documented in the record.  The claims 
folder is to be made available to the 
examiner for review of the February 1997 
psychiatric and audiology evaluations 
prior to the examination.  If deemed 
appropriate by the audiologist, further 
review of cumulative audiometric test 
results of record and other evidence of 
behaviors reflecting on the appellant's 
hearing ability should also be 
accomplished.  The Board asks that the 
examiner specifically address whether any 
lack of response on audiometric testing 
by the appellant can be viewed as 
reflecting actual hearing ability, and 
comment to the extent possible on his 
actual hearing ability in an ordinary 
employment setting.  A complete rationale 
for any opinion expressed should be 
included in the examination report.  If 
such an opinion can not be provided 
without resort to speculation, the 
examiner should so note.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (1998), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









